Citation Nr: 1300243	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-31 822	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1941 to October 1945.  The Veteran died in March 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2010, the case was remanded for additional development and to satisfy notice requirements.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In August 2012, the Board reopened the claim for service connection for the cause of the Veteran's death based on the submission of new and material evidence, and remanded the issue on the merits for additional development and to satisfy notice requirements.

The Board notes that DAV continues to be recognized by VA as the appellant's representative.  The appellant submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in December 2011 to re-appoint DAV as her representative.  She has not submitted any documentation thereafter to either revoke DAV's representation or to appoint a new representative.  (Despite requests made prior to December 2011 by both the appellant and her daughter, C.H., to appoint C.H. as the appellant's representative, a close review of the record does not show that the appellant has, at any point in the appeal, returned an executed VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing C.H. as her representative.)

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The death certificate shows that the Veteran died in March 1996.  The immediate cause of his death listed was a myocardial infarction due to, or as a consequence of, arteriosclerotic heart disease (for 15 years); there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.  The death certificate notes that the Veteran died at a private hospital (Northern Hospital of Surry County in Mount Airy, North Carolina).  All terminal treatment records from this facility have a bearing on the instant claim and must be secured.

At the time of the Veteran's death, he had established service connection for psychoneurosis, anxiety, and hysteria, rated 30 percent; and for residuals of a right radius and ulna fracture, rated 10 percent.  In July 2010, the Board granted service connection for bilateral hearing loss (for accrued benefits purposes); an August 2010 rating decision implemented the Board's decision and assigned a 40 percent rating for that disability.

The appellant contends that the Veteran's death-causing arteriosclerotic heart disease was caused or aggravated by his service-connected psychoneurosis, and/or was caused or aggravated by the medications he was taking for his service-connected disabilities.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis related to a heart condition.  The post-service medical evidence of record reflects that the Veteran was initially treated for cardiac symptomatology in December 1976, and underwent coronary bypass surgery in 1977.  All records relating to this 1977 surgery have a bearing on the instant claim and must be secured.

In a May 1977 letter, Dr. L.E.W. advised the Veteran that it was his opinion that the Veteran's military service "could be accounted in a broad sense as a stress which could play some role in the development of atherosclerosis."

In a January 1978 letter, Dr. L.E.W. stated that the Veteran had "typical atherosclerotic plaque disease in his proximal coronary arteries and this [was] considered by the medical profession to arise from the buildup of fatty deposits including cholesterol and other fatty substances in arteries that are subject to stress."  He then noted that the Veteran had a history of service-related nervous problems and stated, "I think most likely the nervous condition and stress has played an aggravating role in making this disease develop."

A March 1979 Board decision denied service connection for heart disease (coronary artery disease) finding that heart disease was not shown to have been present during service or for many years thereafter, and that no direct causal or etiological relationship was shown between the Veteran's service-connected disabilities (including psychoneurosis) and his subsequent development of coronary artery disease many years later.

The appellant has submitted various medical articles that address the effect that psychiatric disabilities can have on cardiovascular disabilities and also address the pharmacology of various prescription drugs (that the Veteran took for service-connected disabilities).  In particular, one article discusses the prevalence of benzodiazepine use in individuals aged 65 years or older, and suggests that additional research is required to explore the association between coronary heart disease and benzodiazepine use.  See Correlates and Prevalence of Benzodiazepine Use in Community-Dwelling Elderly, J.Gen Intern Med., April 1988, 13(4): 243-250.

In September 2011, the Veteran's claims file was forwarded to a VA physician for an advisory medical opinion.  After noting that the Veteran's risk factors for arteriosclerotic heart disease included a family history of heart disease, and a history of poorly controlled hypertension, obesity, and a smoking history, the physician opined that there was "no compelling evidence in the literature to suggest that his service connected diagnoses substantially contributed to his arteriosclerotic heart disease" and that there was "no compelling evidence to support the claim that the [V]eteran's military service or the service connected diagnoses aggravated the arteriosclerotic disease."  She further noted that the Veteran did not meet any of the "presumptive condition criteria for ischemic heart disease, such as Agent Orange exposure or [prisoner of war (POW)] status," and opined that there was "no compelling medical evidence to support the claim that the use of benzodiazepines substantially contributed to or aggravated the development of arteriosclerotic disease."  However, it is not apparent from the September 2011 medical opinion report that the VA physician considered all pertinent evidence in the record (as outlined above) prior to rendering her opinion.

In April 2012, the Board secured a VHA expert medical advisory opinion in this matter.  The physician was asked to answer the following questions: (1) based on the evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's death-causing arteriosclerotic heart disease was related to his service; and (2) based on the evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's death-causing arteriosclerotic heart disease was caused or aggravated by his service-connected disabilities (i.e., psychoneurosis, anxiety, and hysteria; residuals of a right radius and ulna fracture; and/or bilateral hearing loss), to include the prescription medications he was taking for such disabilities.  The physician reviewed the entire record and stated that he did not believe "that the [Veteran's] death-causing arteriosclerotic heart disease was related to his military service or service connected disabilities, specifically his anxiety or his treatment for anxiety, his psychoneurosis, hysteria, residuals of a right radius and ulna fracture[,] or bilateral hearing loss."  The physician cited Dr. L.E.W.'s May 1977 letter as well as the various medical articles submitted by the appellant when outlining the rationale for his opinion.  The physician did not cite to or mention Dr. L.E.W.'s January 1978 letter.  Additionally, the physician did not offer an opinion regarding aggravation.  In light of the above, a new VA medical opinion with adequate supporting rationale is needed.

Furthermore, the Board's August 2012 remand instructed the RO/AMC to review the entire record and readjudicate de novo the appellant's reopened claim of service connection for the cause of the Veteran's death.  In a November 2012 supplemental statement of the case (SSOC), the AMC denied service connection for the cause of the Veteran's death, but included only a discussion of why the issue was not referred for extraschedular consideration (which is irrelevant to the instant claim).  The claim must be properly readjudicated by the RO/AMC on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation the Veteran received during his lifetime for his cardiac disorder, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified, to specifically include all records pertaining to the Veteran's 1977 coronary bypass surgery and the terminal treatment records from the hospital where the Veteran died (Northern Hospital of Surry County in Mount Airy, North Carolina).  If any records requested are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should send the Veteran's claims file to be reviewed by a cardiologist.  The physician should review the entire claims file (to specifically include this remand and the Veteran's service and postservice treatment records; the appellant's lay statements and May 2010 Travel Board testimony; the medical literature of record; and the medical opinions already of record), and provide an opinion that responds to the following:

(1) Based on the evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's death-causing arteriosclerotic heart disease was related to his service?

(2) Based on the evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's death-causing arteriosclerotic heart disease was caused or aggravated by his service-connected disabilities (i.e., psychoneurosis, anxiety, and hysteria; residuals of a right radius and ulna fracture; and/or bilateral hearing loss), to include the prescription medications he was taking for such disabilities?

The physician is asked to explain the rationale for all opinions given and to comment on those opinions already of record, as well as the medical literature submitted, expressing agreement or disagreement with the foregoing evidence, and explaining in full the rationale for the agreement/disagreement.

3.  The RO should ensure that the development sought is completed, arrange for any further development suggested by the additional evidence received, and then properly re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

